DETAILED ACTION
This Office Action is in response to the amendments filed on August 2, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2019, September 11, 2019 and October 2, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0242712) in view of Sasaki (US 2009/0303645) and in further view of Lien (US 2005/0067616). 
With respect to claim 1, Huang (Figs. 2) discloses most aspects of the current invention including a semiconductor chip (200), comprising:
a core circuit (210) that includes a first Electro-Static Discharge (ESD) protection circuit (250); 
an input/output (I/O) ring (220) that surrounds the core circuit;
a first pad (235) and a second pad (245), wherein each of the first pad and the second pad is an input/output terminal for radio frequency signals, and the first ESD protection circuit is connected to the first pad and the I/O ring; 
However, Huang does not show a second ESD protection circuit between the second pad and the core circuit, a radio frequency signal transmission line electrically connected to the first pad, the second pad, and the core circuit, wherein the radio frequency signal transmission line includes a signal line and a first ground plane, a second ground plane, the second ground plane is above the first ground plane, wherein the radio frequency signal transmission line is formed above the I/O ring.
On the other hand, Sasaki (Figs. 10-11) discloses a semiconductor chip, comprising a core circuit (81/82), an input/output (I/O) ring (30/31) that surrounds the core circuit, a first and second pad (22 and 23), wherein each of the first pad and the second pad is an input/output terminal for radio frequency signals, show an ESD protection circuit (27/28) between the second pad and the core circuit. Sasaki teaches doing so to increase the discharge paths for an ESD pulse current, maintain a low impedance, and ensure the number of clamp circuits needed in the chip (par 53).

It would have been obvious at the time the invention to one having ordinary skill in the art to have a second ESD protection circuit between the second pad and the core circuit in the device of Huang to increase the discharge paths for an ESD pulse current, maintain a low impedance, and ensure the number of clamp circuits needed in the chip.
However, Sasaki does not show a radio frequency signal transmission line electrically connected to the first pad, the second pad, and the core circuit, wherein the radio frequency signal transmission line includes a signal line and a first ground plane, a second ground plane, the second ground plane is above the first ground plane, wherein the radio frequency signal transmission line is formed above the I/O ring.
On the other hand, Lien shows (Fig. 9-12) a semiconductor device, comprising first and second pads serving as input/output terminals for radio frequency signals, and a radio frequency signal transmission line electrically connected to the first and second pads and the core circuit (48), wherein the radio frequency signal transmission line includes a signal line (S) and a first ground plane (G), a second ground plane (G), the second ground plane is above the first ground plane, wherein the radio frequency signal transmission line is formed above a I/O ring. Lien teaches doing so to allow ground shielding for the signal probe pads extending beyond a profile of the signal probe pads in every direction to prevent peripheral fringe capacitance to the substrate (par 25).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a radio frequency signal transmission line electrically connected to the first pad, the second pad, and the core circuit, wherein the radio frequency signal transmission line includes a signal line and a first ground plane, a second ground plane, the second ground plane is above the first ground plane, wherein the radio frequency 
With respect to claim 13, Lien shows (Fig. 9-12) discloses wherein a distance between the first ground plane and the signal line may have smaller or larger widths than a threshold value.
Regarding claim 13, Differences in the distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the distances and similar distances are known in the art (see e.g. Lien), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Huang.
The specification contains no disclosure of either the critical nature of the claimed distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


Claims 2-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sasaki and in further view of Lien and Ma (US 2015/0145098).
With respect to claim 2, Huang (Figs. 2) discloses most aspects of the current invention. Further, Lien shows (Fig. 9-12) the signal line is electrically connected to the first pad and the core circuit, and the first ground plane is electrically connected to a second pad and the core circuit. (motivation to do so provided above in paragraph 11)
However, the prior art does not show wherein the radio frequency signal transmission line is a microstrip line.
On the other hand, Ma shows (Fig. 6) a semiconductor chip (200) comprising a core circuit (111), first and second pads (000) serving as input/output terminals for radio frequency signals, a radio frequency signal transmission line (208) electrically connected to the first and second pads and a core circuit, wherein the radio frequency signal transmission line is a microstrip line (par 57 and 61). Ma teaches doing so to allow the ESD signal to be efficiently bypassed to ground by the ESD protection network and may cause no damage to the core circuits (par 57).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the radio frequency signal transmission line is a microstrip line in the device of Huang allowing the ESD signal to be efficiently bypassed to ground by the ESD protection network and may cause no damage to the core circuits.
With respect to claim 3, Ma shows (Fig. 6) discloses a ground plane is below the signal line.
With respect to claim 4, Ma shows (Fig. 6) discloses wherein the second ground plane extends along the signal line on one of both sides of the signal line or one side of the signal line and the second ground plane extends at a position above the first ground plane is electrically connected to the first ground plane.
With respect to claim 5, Ma shows (Fig. 8) discloses wherein each of the first pad and the second pad comprises a ground-signal-ground (GSG) pad.
With respect to claim 6, Ma shows (Fig. 9) discloses wherein each of the first pad and the second pad comprises a ground- signal-signal-ground (GSSG) pad.
With respect to claim 7, Ma shows (Fig. 9) discloses wherein each of the first pad and the second pad comprises a ground- signal (GS) pad.
With respect to claim 8, Ma shows (Fig. 2) discloses wherein the first ground plane is immediately below the first pad and the second pad.
With respect to claim 10, Lien shows (Fig. 9-12) discloses wherein the signal line is above the I/O ring, and the signal line and the second ground plane are in an identical plane of the semiconductor chip. (motivation to do so provided above)
With respect to claim 11, Ma shows (Fig. 8) discloses each of the first pad and the second pad comprises a ground- signal-ground (GSG) pad.
Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s amendments filed on August 2, 2021, with respect to claims 1-8, 10, 11, 13 and 14 have been considered but are not persuasive. Huang (US 2011/0242712) in view of Sasaki (US 2009/0303645) and in further view of Lien (US 2005/0067616) teaches the newly recited limitation recited in claim 1. Therefore the limitations has been properly rejected. The current office action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814